Case: 15-60296       Document: 00513451823         Page: 1     Date Filed: 04/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-60296
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              April 5, 2016
ANDRES ANGEL GUILLEN-SILVERIO,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 164 459


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Andres Angel Guillen-Silverio, a native and citizen of Mexico, petitions
for review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal
from the Immigration Judge’s (IJ) denial of his application for withholding of
removal, and for protection under the Convention Against Torture (CAT). (He
conceded removability.)




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60296    Document: 00513451823     Page: 2   Date Filed: 04/05/2016


                                 No. 15-60296

      Guillen challenges the BIA’s determination he was not entitled to
withholding of removal because he was not a member of a cognizable particular
social group. He does not renew his contention he was entitled to withholding
of removal because he faces persecution in Mexico based on his political beliefs,
nor does he contest the BIA’s determination he was not entitled to relief under
the CAT; therefore, those claims are abandoned. See, e.g., Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003).
      The BIA agreed with the IJ’s conclusion that Guillen is not eligible for
withholding of removal because he failed to show membership in a cognizable
particular social group; accordingly, the decisions of both the BIA and IJ are
reviewable for substantial evidence. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th
Cir. 2002). In that regard, his burden is to demonstrate the evidence compels
a conclusion contrary to that reached by the BIA and IJ. E.g., Eduard v.
Ashcroft, 379 F.3d 182, 186 (5th Cir. 2004).
      Guillen applied for withholding of removal based on his membership in
the particular social group identified as “Mexican deportees who have lived
many years in the United States, vulnerable to extortion, and resented by
organized criminals now operating in Mexico”.       He contends his extended
residency in the United States has instilled particular traits that will make
him readily recognizable and vulnerable to abuse by criminals, and he is
unable to relocate. This is insufficient to show the BIA erred in upholding the
IJ’s determination that Guillen’s proffered group lacks the requisite social
distinction and particularity. See Orellana-Monson v. Holder, 685 F.3d 511,
518–19 (5th Cir. 2012). Guillen points to no evidence in the record which
compels a contrary conclusion; accordingly, he has not met his burden of proof.
See Eduard, 379 F.3d at 186.
      DENIED.



                                       2